Adams, On. J.
i. school dis-pendent districts: change of boundaries. The plaintiffs rely upon sections 1796 and 1806 of the Code. The former provides that the boai’d of directors of a district township may change the boundaries of subdistricts. The latter provides tliat independent districts shall be governed by the laws enacted for the regulation of district townships so far as the same are applicable. The said District No. 4 and District No. 9 are independent districts.
In our opinion section 1796 is not applicable to this case. A change of boundaries of subdistricts is quite a different thing from the change of boundaries of independent districts. Subdistricts are governed by a common board; independent districts are not. The change of boundaries of independent districts is not unlike the change of boundaries of district *392townships. The latter can be done only by the county superintendent, under section 1797.
School directors have only the powers conferred by statute, and we fail to discover any provision authorizing the directors of independent districts to change their boundaries. If this can be done at all, and we are inclined to think it can, it. should be done, we think, by v the county superintendent, under the joint provisions of sections 1797 and 1806. We think the demurrer was rightly sustained.
Affirmed.